1
2
3
4
5
6
7
8
9
10
11
                         UNITED STATES DISTRICT COURT
12
                              DISTRICT OF NEVADA
13
14   ROBIN JOHNSON, et. al.,           )
15                                     )   Case Number: 2:14-cv-1308-RFB-
           Plaintiff,                  )   VCF
16                                     )
                                       )   ___________ ORDER FOR
                                           [PROPOSED]
17
           vs.                         )   PLAINTIFFS’ RECONSIDERATION
18
                                       )   OF THE COURT’S MARCH 11,
19   LEGENDS FOOTBALL LEAGUE,          )   2019 MINUTE ORDER TO
     LLC, et. al.,                     )   DISMISS WITHOUT PREJUDICE
20
                                       )   FOR LACK OF PROSECUTION
21         Defendants.                 )
22                                     )
                                       )
23                                     )
24                                     )
25
     ///
26
     ///
27
     ///
28

                                   Page 1 of 2
1          Before the Court is Plaintiff’s Motion for Reconsideration of the
2    Court’s March 11, 2019 Minute Order to Dismiss Without Prejudice for Lack
3    of Prosecution. Having considered the pleadings before the Court and the
4    merits of the arguments therein, and good cause appearing, IT IS HEREBY
5    ORDERED that Plaintiff’s Motion for Reconsideration is GRANTED. The
6    Court’s Minute Order is vacated, and Plaintiff is ordered to file a Motion for
7
     Final Conditional Certification within 60 days of this Order.
8
           IT IS SO ORDERED.
9
10           March 30, 2020
     Dated: ________________            _______________________________
11                                       HON. RICHARD F. BOULWARE, II
12                                       UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        Page 2 of 2
                         CERTIFICATE OF SERVICE

       I, Michael Morrison, an employee of the City of Los Angeles, certify that on
March 15, 2019, caused a true and correct copies of the foregoing be filed with the
Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to the following counsel who has registered for receipt of documents
filed in this matter:

PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR
RECONSIDERATION OF THE COURT'S MARCH 11, 2019 MINUTE
ORDER TO DISMISS WITHOUT PREJUDICE FOR LACK OF
PROSECUTION;

AFFIDAVIT FOR MOTION FOR RECONSIDERATION;

[PROPOSED] ORDER FOR PLAINTIFFS' RECONSIDERATION OF THE
COURT'S MARCH 11, 2019 MINUTE ORDER TO DISMISS WITHOUT
PREJUDICE FOR LACK OF PROSECUTION

 Co-Counsel for Plaintiffs                  Co-Counsel for Plaintiffs
 BEN-COHEN LAWYERS                          COHEN & PADDA, LLP
 Pejman Ben-Cohen, Esq.                     Ruth L. Cohen, Esq.
 9401 Wilshire Boulevard, Suite 550         Paul S. Padda, Esq.
 Beverly Hills, California 90212            4240 West Flamingo Road, Suite 220
                                            Las Vegas, Nevada 89103

       The aforementioned document(s) have been served by personal service on
the following parties.

Defendant                                     Defendant
Legends Football League, LLC                  Lingerie Football League, LLC
14 Katy Rose Lane                             14 Katy Rose Lane
Ladera Ranch, CA 92694                        Ladera Ranch, CA 92694

Defendant
Mitchell Mortaza
14 Katy Rose Lane
Ladera Ranch, CA 92694
March 15, 2019   ALEXANDER KRAKOW + GLICK LLP

                 s/ Michael Morrison
                 MICHAEL MORRISON
                 401 Wilshire Boulevard, Suite 1000
                 Santa Monica, CA 90401
                 Attorneys for Plaintiff
                 ROBIN JOHNSON, individually and
                 on behalf of all others similarly situated
